Citation Nr: 0423133	
Decision Date: 08/23/04    Archive Date: 09/01/04

DOCKET NO.  03-30 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for paravertebral 
myositis, residuals of lumbar strain, currently rated as 20 
percent disabling.  

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for vision impairment.  

4.  Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for 
residuals of head trauma, also claimed as a cervical spine 
condition.  

5.  Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for a 
left shoulder condition, residual of trauma.    
	



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel


INTRODUCTION

The veteran had active service from January 1966 to December 
1967.  The record also reflects periods of active duty for 
training in the Army National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  

In his VA Form 9, received in September 2003, the veteran 
argued that his service-connected lumbar spine condition 
warranted a 40 percent rating.  He also argued that, due to 
head trauma suffered in 1988, service connection was 
warranted for hearing loss, impaired vision, a left shoulder 
condition, and a cervical condition.  In this regard, the 
Board notes that rating decisions were issued in August 1996 
and November 1996 which denied entitlement to service 
connection for residuals of head trauma, claimed as cervical 
and shoulder conditions.  

The issue of entitlement to an increased rating for 
paravertebral myositis, residuals of lumbar strain, is 
addressed in the REMAND portion of the decision below.




FINDINGS OF FACT

1.  In an unappealed decision dated in November 1996, the RO 
denied the veteran's claim of entitlement to service 
connection for residuals of head trauma, claimed as cervical 
and shoulder conditions.  

2.  The evidence received since the RO's November 1996 
decision, which was not previously of record, and which is 
neither cumulative nor redundant of other evidence of record, 
does not relate to an unestablished fact necessary to 
substantiate the claim and does not raise a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for residuals of head trauma, also claimed 
as a cervical spine condition. 

3.  The evidence received since the RO's November 1996 
decision, which was not previously of record, and which is 
neither cumulative nor redundant of other evidence of record, 
does not relate to an unestablished fact necessary to 
substantiate the claim and does not raise a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for a left shoulder condition, residual of 
trauma. 
  
4.  The veteran does not currently have hearing loss related 
to his service.  

5.  The veteran has refractive error.   


CONCLUSIONS OF LAW

1.  The RO's November 1996 decision, which denied a claim of 
entitlement to service connection for residuals of head 
trauma, claimed as cervical and shoulder conditions, became 
final.  38 U.S.C.A. § 7104(b) (West 2002).

2.  New and material evidence has not been received since the 
RO's November 1996 decision denying the veteran's claim for 
service connection for residuals of head trauma, claimed as 
cervical and shoulder conditions; thus the claim for service 
connection for residuals of head trauma, also claimed as a 
cervical spine condition, is not reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2003).  

3.  New and material evidence has not been received since the 
RO's November 1996 decision denying the veteran's claim for 
service connection for residuals of head trauma, claimed as 
cervical and shoulder conditions; thus the claim for service 
connection for a left shoulder condition, residual of trauma, 
is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2003).  

4.  Hearing loss was not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 
1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2003).    

5.  The veteran does not have a vision disability resulting 
from disease or injury.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (c) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

					I.  VCAA

Initially, the Board notes that the provisions of the 
Veteran's Claims Assistance Act of 2000 (VCAA) are applicable 
to the matter on appeal.  Among other things, the VCAA 
provisions expanded VA's notice and duty to assist 
requirements in the development of a claim.  See 38 U.S.C. §§ 
5102, 5103, 5103A, and 5107 (West 2002).  VA has enacted 
regulations to implement the provisions of the VCAA.  See
38 C.F.R. §§ 3.102, 3.156(a), and 3.159 (2003).  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b).  
Here, an October 2002 letter from the RO informed the 
appellant of what the evidence must show in order to 
establish entitlement to service connection and to warrant an 
increased rating for his service-connected low back 
condition.  The letter also informed him of what evidence VA 
still needed from him, to include medical evidence showing 
his back condition had worsened, medical evidence showing a 
current diagnosis of head trauma, hearing impairment, 
shoulder condition, and vision impairment, and evidence 
stating how any current disabilities are related to his 
military service.  In addition, the veteran was informed by 
the March 2003 rating decision that he was required to 
present new and material evidence in order to reopen the 
claims of entitlement to service connection for residuals of 
head trauma, also claimed as a cervical spine condition and 
entitlement to service connection for a left shoulder 
condition, residual of trauma.  The notice letter, also dated 
in March 2003, stated that new and material evidence had not 
been provided for these claims.        
                 
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159.  The Court of Appeals 
for Veterans Claims (CAVC) has emphasized that the provisions 
of the VCAA impose new notice requirements on the part of VA.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Specifically, VA has a duty to notify a claimant (and his 
representative) of any information, whether medical or lay 
evidence or otherwise, not previously provided to VA that is 
necessary to substantiate a claim.  38 U.S.C.A. § 5103 (West 
2002).  As part of that notice, VA shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, VA will 
attempt to obtain on behalf of the claimant.  Id.

Here, the October 2002 RO letter informed the appellant that 
VA's statutory duty to assist included making reasonable 
efforts to help get such things as medical records, 
employment records, or records from other federal agencies.  
He was informed that he must provide VA with enough 
information about such records to allow VA to request them 
from the person or agency that possessed them.  Additionally, 
the letter stated that VA would assist him by providing a 
medical examination or getting a medical opinion if it was 
decided that it was necessary to make a decision on the 
claim.
  
In addition, the August 2003 statement of the case (SOC) 
reiterated the above-described duties, stating that provided 
certain criteria were met, VA would make reasonable efforts 
to help him to obtain relevant records necessary to 
substantiate his claims, to include developing for all 
relevant records not in the custody of a Federal department 
or agency, see 38 C.F.R. § 3.159(c)(1) (2003), to include 
records from State or local governmental sources, private 
medical care providers, current or former employers, and 
other non-Federal government sources.  He was further advised 
that VA would make efforts to obtain records in the custody 
of a Federal department or agency.  See 38 C.F.R. 
§ 3.159(c)(2) (2003).  Finally, he was notified that VA would 
obtain his service medical records and other relevant records 
pertaining to his active duty that are held or maintained by 
a governmental entity, records of relevant medical treatment 
or examination at VA health care facilities or at the expense 
of VA, and any other relevant records held by any Federal 
department or agency which he adequately identifies and 
authorizes VA to obtain.  See 38 C.F.R. § 3.159(c)(3) (2003).

Here, there are no obtainable records referenced by the 
veteran not already associated with the claims folder.  The 
Board notes that the veteran's service medical records 
regarding his period of active duty, as well as records 
pertaining to Reserve and National Guard duty (other than the 
records for the periods of Active Duty for Training in June 
1988 and June 1995), are evidently unavailable.  In this 
regard, in a formal finding of the unavailability of the 
records, dated in July 1996, it was stated that all efforts 
to obtain the needed military records had been exhausted and 
that further efforts were futile.  The Board is mindful that, 
in a case such as this, where service medical records are 
unavailable, there is a heightened obligation to explain our 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 
(1992).  While it is unfortunate that most of the veteran's 
records are unavailable, the appeal must be decided on the 
evidence of record and, where possible, the Board's analysis 
has been undertaken with this heightened duty in mind.  In 
addition, in a statement by the veteran, received in December 
2002, he stated that evidence was located at the VA Medical 
Center in San Juan and at the VA satellite clinic in Ponce.  
He then stated that there was no new, material evidence to be 
submitted.  The Board notes that the claims folder contains 
treatment records from both facilities.  Given the foregoing, 
the Board finds that VA has complied with its duty to notify 
the appellant of the duties to obtain evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant does not specifically contain the 
"fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  For instance, the August 
2003 SOC included the language of 38 C.F.R. § 3.159(b)(1).  
Thus, the October 2002 VCAA notice, combined with the 
statement of the case, complies with the section 5103 content 
requirements, to include 38 C.F.R. § 3.159(b)(1).  See also 
VAOPGCPREC 7-2004.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  

Finally, in the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.

				II.  New and Material Evidence

In November 1996, the RO denied the veteran's claim for 
entitlement to service connection for residuals of head 
trauma, claimed as cervical and shoulder conditions.  This 
was the last final decision.  However, applicable law 
provides that a claim which is the subject of a prior final 
decision may nevertheless be reopened upon presentation of 
new and material evidence.  See 38 U.S.C.A. § 5108. 

Here, the veteran filed to reopen his claim for entitlement 
to service connection for residuals of head trauma, also 
claimed as a cervical condition, and service connection for a 
left shoulder condition, residual of head trauma, and in 
March 2003, the RO denied the claims.  The veteran was 
notified of this decision in March 2003.  The Board must 
consider the threshold question of whether new and material 
evidence has been submitted to reopen the claims.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  38 C.F.R. § 3.156.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

VA must review all of the evidence submitted since the last 
final disallowance of each claim in order to determine 
whether the claims may be reopened.  See Hickson v. West, 12 
Vet. App. 247, 251 (1999).  Therefore, in this case, the 
Board must determine if new and material evidence has been 
submitted since the RO's November 1996 decision.  See 
38 U.S.C.A. § 5108.  When determining whether the evidence is 
new and material, the specified basis for the last final 
disallowance must be considered.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  Here, the veteran's claim for 
residuals of head trauma, claimed as cervical and shoulder 
conditions, was denied in November 1996 because his claim 
failed to show chronic residuals status post head trauma, 
claimed as cervical and shoulder conditions, were incurred or 
aggravated by service.      

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.    

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty or any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. § 
101(21) and (24) (West 2002); 38 C.F.R. § 3.6(a) and 
(d)(2003).  ACDUTRA is, inter alia, full-time duty in the 
Armed Forces performed by Reserves for training purposes.  38 
C.F.R. § 3.6(c)(1) (2003).  Presumptive periods do not apply 
to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 
474, 477-78 (1991).

The evidence of record at the time of the RO's November 1996 
decision included a DD Form 689, dated June 10, 1988, listing 
trauma on the head sustained in the line of duty and noting a 
headache and blurry vision in the right eye.  A Standard Form 
558 of the same date also noted a headache and funny vision 
in the right eye.  The diagnosis was scalp contusion after 
minor head trauma.  A DA Form 2173, dated June 9, 1988, 
stated that the veteran rose form a crouched position and 
struck his head on overhanging metal.  In a sworn statement 
dated the same day the veteran reported that the injury 
caused him a headache, pain down his neck and left shoulder, 
and fuzzy vision in his right eye.  A February 1996 VA 
general medical examination report noted cervical pain 
radiated to the left shoulder and arm.  Diagnoses included: 
cervical degenerative joint disease, spondylosis, and 
cervical radiculopathy of the left upper extremity suspected.  
A VA spine examination report of the same date noted that 
there was evidence of cervical paravertebral and lumbar 
paravertebral muscle spasms.  Forward flexion of the cervical 
spine was 20 degrees, backward extension was 30 degrees, left 
lateral flexion was 25 degrees, right lateral flexion was 35 
degrees, rotation to the left was 50 degrees, and rotation to 
the right was 40 degrees.  The examiner stated that there was 
objective evidence of pain on motion on forward flexion of 
the cervical spine.  The diagnosis was residuals, cervical 
and lumbar strain with paravertebral myositis.         

The evidence received since the RO's November 1996 rating 
decision includes an August 2000 VA spine examination report 
which is silent as to any cervical spine disability.  A 
December 2002 VA spine examination report is also silent as 
to any cervical spine disability.  Again, the Board notes 
that in a statement received in December 2002 the veteran 
stated that there was no new, material evidence to be 
submitted.    

The Board finds that the evidence submitted in support of the 
veteran's claim since the RO's November 1996 rating decision 
was not of record at the time of the RO's November 1996 
decision, so is "new " within the meaning of 38 C.F.R. 
§ 3.156.  However, the Board finds that this evidence is not 
material evidence.  The Board finds that none of the new 
evidence relates to an unestablished fact necessary to 
substantiate the claims and, thus, does not raise a 
reasonable possibility of substantiating the claims.  The 
claims, therefore, are not reopened.      

				II.  Service Connection

As mentioned above, the veteran argued in his VA Form 9 that, 
due to head trauma suffered in 1988, service connection was 
warranted for hearing loss and impaired vision.  This was 
during a period of active duty for training.    

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See 38 C.F.R. § 3.303(d) (2002); Hensley v. Brown, 
5 Vet. App. 155, 158 (1993).  In such instances, a grant of 
service connection is warranted only when, "all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service."  38 C.F.R. § 
3.303(d).

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty or any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. § 
101(21) and (24) (West 2002); 38 C.F.R. § 3.6(a) and 
(d)(2003).  ACDUTRA is, inter alia, full-time duty in the 
Armed Forces performed by Reserves for training purposes.  38 
C.F.R. § 3.6(c)(1) (2003).  Presumptive periods do not apply 
to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 
474, 477-78 (1991).

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

				A.  Hearing Loss

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2003).  

The medical evidence includes a DD Form 689, dated June 10, 
1988, listing trauma on the head sustained in the line of 
duty and noting a headache and blurry vision in the right 
eye.  A Standard Form 558 of the same date also noted a 
headache and funny vision in the right eye.  The diagnosis 
was scalp contusion after minor head trauma.  A DA Form 2173, 
dated June 9, 1988, stated that the veteran rose form a 
crouched position and struck his head on overhanging metal.  
In a sworn statement dated the same day the veteran reported 
that the injury caused him a headache, pain down his neck and 
left shoulder, and fuzzy vision in his right eye.

An August 2001 VA audiological evaluation report stated that 
the right ear presented essentially normal hearing up to 3 
kHz with a mild hearing loss from 4-8 kHz.  Excellent speech 
discrimination ability was noted, and there was normal middle 
ear function.  The left ear presented essentially normal 
hearing except for a moderate drop of hearing at 3-4 kHz.  
Excellent speech discrimination ability was noted, and there 
was normal middle ear function.   

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
that he has hearing loss as a result of head trauma suffered 
in June 1988.  The August 2001 VA audiological evaluation 
report does not list information specific enough to qualify 
as impaired hearing that will be considered to be a 
disability under 38 C.F.R. § 3.385 (2003).  The veteran must 
submit proof of a presently existing disability resulting 
from service in order to merit an award of compensation.  
See Degmetich v. Brown, 104 F.3d 1328, 1331-33 (Fed. Cir. 
1997).  Absent evidence of current disability, the claimed 
condition cannot be service-connected.    
  
Furthermore, VA is not required to obtain any additional 
medical opinion in this case.  In Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003), the Federal Circuit held that the 
veteran is required to not only show that he or she is 
disabled, but also show some causal connection between his or 
her disability and the period of military service before VA 
is obligated to provide a medical examination or obtain a 
medical opinion.  Here, the medical evidence does not show 
that the veteran is suffering from current hearing loss 
pursuant to 38 C.F.R. § 3.385 (2003).  Concomitantly, no 
causal connection between hearing loss and his military 
service has been demonstrated.  

The Board has considered the veteran's statements submitted 
in support of his argument that he hearing loss that should 
be service connected.  His statements are not competent 
evidence of a diagnosis, nor are they competent evidence of a 
nexus between the claimed condition and his service.  
Although lay evidence is acceptable to prove the occurrence 
of an injury during active duty or symptomatology over a 
period of time when such symptomatology is within the purview 
of or may be readily recognized by lay persons, lay testimony 
is not competent to prove a matter requiring medical 
expertise, such as an opinion as to diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  Accordingly, the veteran's claim must be denied.  
   
In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the veteran's claim, such rule is not for 
application in this case.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

				B.  Impaired Vision

Again, the medical evidence includes a DD Form 689, dated 
June 10, 1988, listing trauma on the head sustained in the 
line of duty and noting a headache and blurry vision in the 
right eye.  A Standard Form 558 of the same date also noted a 
headache and funny vision in the right eye.  The diagnosis 
was scalp contusion after minor head trauma.  A DA Form 2173, 
dated June 9, 1988, stated that the veteran rose form a 
crouched position and struck his head on overhanging metal.  
In a sworn statement dated the same day the veteran reported 
that the injury caused him a headache, pain down his neck and 
left shoulder, and fuzzy vision in his right eye.

A February 1996 VA general medical examination report noted 
refraction error corrected with eyeglasses.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
that he has impaired vision as a result of his service.  The 
Board notes that under 38 C.F.R. § 3.303(c), refractive error 
of the eye is not a disease or injury within the meaning of 
applicable legislation.  VA pays compensation for disability 
resulting only from disease or injury under circumstances 
prescribed by law.  See 38 U.S.C.A. §§ 1110, 1131.    
  
Furthermore, VA is not required to obtain any additional 
medical opinion in this case.  In Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003), the Federal Circuit held that the 
veteran is required to not only show that he or she is 
disabled, but also show some causal connection between his or 
her disability and the period of military service before VA 
is obligated to provide a medical examination or obtain a 
medical opinion.  Here, the medical evidence does not show 
that the veteran is suffering from any current vision 
impairment other than refractive error.  Concomitantly, no 
causal connection between a vision disability and his 
military service has been demonstrated.  

The Board has considered the veteran's statements submitted 
in support of his argument that he has a vision disability 
that should be service connected.  His statements are not 
competent evidence of a diagnosis, nor are they competent 
evidence of a nexus between the claimed condition and his 
service.  Although lay evidence is acceptable to prove the 
occurrence of an injury during active duty or symptomatology 
over a period of time when such symptomatology is within the 
purview of or may be readily recognized by lay persons, lay 
testimony is not competent to prove a matter requiring 
medical expertise, such as an opinion as to diagnosis or 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).  Accordingly, the veteran's claim must 
be denied.  
   
In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the veteran's claim, such rule is not for 
application in this case.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

ORDER

New and material evidence not having been received, the claim 
of entitlement to service connection for residuals of head 
trauma, also claimed as a cervical spine condition, is 
denied.

New and material evidence not having been received, the claim 
of entitlement to service connection for a left shoulder 
condition, residual of trauma, is denied.

Service connection for hearing loss is denied.  

Service connection for a vision disability is denied.


REMAND

The Board also notes that VA has amended its Schedule for 
Rating Disabilities, 38 C.F.R. Part 4, by revising that 
portion of the Musculoskeletal System that addresses 
disabilities of the spine.  Schedule for Rating Disabilities; 
The Spine, 68 Fed. Reg. 51454-51458 (2003) (to be codified at 
38 C.F.R. Part 4).  The effective date of this amendment is 
September 26, 2003.  Furthermore, the rating criteria under 
Diagnostic Code 5293 changed effective September 23, 2002.

Here, the veteran has not been afforded a VA examination 
which have considered his service-connected low back 
disability under the above-referenced new regulations.       

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service-connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10 
(2003).  Ratings based on limitation of motion do not subsume 
the various rating factors in 38 C.F.R. §§ 4.40 and 4.45, 
which include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206- 
08 (1995).  In other words, when rated for limitation of 
motion, a higher rating may be assigned if there is 
additional limitation of motion from pain or limited motion 
on repeated use of the joint.  A finding of functional loss 
due to pain must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  38 
C.F.R. § 4.40 (2003).  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence or normal callosity or the like.  Id.  The guidance 
provided by the Court in DeLuca must be followed in 
adjudicating the veteran's increased rating claim for his 
back disability.

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied.  See also 66 Fed. Reg. 45620-
32 (August 29, 2001) (codified at 38 
C.F.R. § 3.159).  The RO should also 
ensure compliance with VA's obligations 
under the VCAA as interpreted by 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  The RO should then schedule the 
veteran for a VA orthopedic examination 
in order to ascertain the nature and 
severity of his service-connected low 
back disability.  All signs and symptoms 
of his low back disability should be 
described in detail.  Furthermore, in 
addition to addressing range of motion 
(forward flexion, extension, left and 
right lateral flexion, and left and right 
rotation), the examiner is requested to 
specifically address the extent, if any, 
of functional loss due to pain, 
incoordination, weakness, pain on flare-
ups and fatigability with use.  If 
feasible such findings should be 
portrayed in terms of degrees of 
additional loss of motion.  The claims 
folder and a copy of this remand must be 
made available to the examiner prior to 
the examination for review.  Such review 
should be indicated on the examination 
report.        

3.  Thereafter, the RO should 
readjudicate the claim on appeal with 
consideration being given to both the new 
and old criteria for the spine.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a Supplemental Statement of 
the Case (SSOC) which covers all evidence 
received since issuance of the last SSOC 
and which adequately informs the veteran 
of the new criteria for evaluating his 
back disability.  An appropriate period 
of time should be allowed for response.    

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	C.W. SYMANSKI	
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



